Certified Question of State Law, Bankruptcy Appellate Panel of the United States Court of Appeals for 6th Circuit, No. 16-8042. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 9.06. The court will answer the following questions: “1. Is an individual who is not identified in the body of a mortgage, but who signs and initials the mortgage, a mortgagor of his or her interest?” “2. Is a mortgage signed and initialed by an individual whose name is not identified in the body of the mortgage, but whose signature is properly acknowledged pursuant to Ohio Revised Code Sec. 6301, invalid as a matter of law such that parol evidence is not admissible to determine the intent of the individual in signing the mortgage?” Petitioner shall file its merit brief within 40 days and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.04 and S.Ct.Prac.R. 9.07. O’Donnell and Kennedy, JJ., dissent.